DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over CZinger (US 20180339456).

a plurality of robotic cells (robots in robotic work stations; figs. 1; 3-7, 10, 11, 21-27; sec 0059, 0060, 0061) that are each configurable to perform a plurality of manufacturing processing steps in a manufacturing process (sec 0048-0050, 0055-0057, 0061-0062), wherein: 
each robotic cell includes a set of end effectors (sec 0063, 0065) and is operable to select from the set of end effectors a selected set of end effectors (exchanging between different effectors; sec 0063, 0086, 0087, 0092) to perform an assigned manufacturing process step, wherein the assigned manufacturing processing step is one of the manufacturing processing steps in the manufacturing process (sec 0048-0050, 0055-0059, 0061-0062); and 
the set of end effectors for each robotic cell includes end effectors to form a selected set for at least one of the manufacturing processing steps (“…exchanging between different robot effectors comprising different tools required to perform the different functions….”; sec 0063; fig. 20); 
a manufacturing execution system (1500, fig. 1B, sec 0093; 6000; figs. 6, 7, 19 A&B, 20; sec 0155-0157) in data communication with each of the robotic cells that is configured to: 
receive data describing progress of the manufacturing process (monitor robotic activity, production efficiency, control; sec 0093, 0155-0157); 
based on the received data, determine that a first robotic cell performing a first manufacturing processing step is to be reconfigured to perform a second manufacturing processing step that is different from the first manufacturing processing step [the robotic stations or cells are monitored regarding manufacturing process, which process may include, Demand, production efficiency, robot activity, function, etc; based on the monitoring the robotic stations or cells are reconfigured to perform one or more steps e.g. operations consistent with disclosed embodiments (sec 0059, 0060, 0070, 0160) i.e. are reconfigured to perform a second manufacturing processing step; sec, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160; reprogram or re-optimize the manufacturing process, sec 0161]; and 
in response to the determining, instruct the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step (robots could be reprogrammed or reconfigured to perform a first manufacturing process and then perform a second manufacturing step; sec 0055-0057, 0059, 0062, 0063, 0092, 0160, 0161, 0162-0165).  
The embodiments of the CZinger are combinable e.g. the controller 1500, fig. 1B, sec 0093 and 6000; figs. 6, sec 0155-0157 are combinable to provide more versatility in the operating the manufacturing process.
Regarding claim 2, CZinger discloses the system of claim 1, wherein the manufacturing execution system is further configured to: 
determine that a third robotic cell performing a third manufacturing processing step is to be reconfigured to perform the second manufacturing processing step that is different from the third manufacturing processing step (sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160); and 
in response to the determining, instruct the third robotic cell to reconfigure from a selected third set of end effectors for performing the third manufacturing processing step to a sec 0055-0057, 0062, 0063, 0160, 0161, 0162-0165).  
Regarding claim 3, CZinger discloses the system of claim 1, wherein determining that a first robotic cell performing a first manufacturing processing step is to be reconfigured to perform a second manufacturing processing step that is different from the first manufacturing processing step further comprises: 
determining that the set of end effectors for the first robotic cell includes end effectors to form a selected set for the second manufacturing processing step (“…exchanging between different robot effectors comprising different tools required to perform the different functions ….”; sec 0063; fig. 20; according to CZinger end effectors for a first manufacturing step could form a selected set for the second manufacturing processing step as desired; sec 0055-0057, 0062, 0063, 0160, 0161, 0162-0165). 
Regarding claim 4, CZinger discloses the system of claim 3, wherein determining that the set of end effectors for the first robotic cell includes end effectors to form a selected set for the second manufacturing processing step further comprises: 
determining that the second manufacturing processing step is within a work envelope of the first robotic cell (the manufacturing processing steps are within work envelopes; sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160).
Regarding claim 5, CZinger discloses the system of claim 4, wherein determining that the second manufacturing processing step is within the work envelope of the first robotic cell further comprises: 
determining that instructing the first robotic cell to perform the second manufacturing processing step does not interfere with other robotic cells in the plurality of robotics cells (the manufacturing processing steps are within work envelopes such that work in one envelope is completed or stopped before it is being passed to another envelope; sec 0054-0057, 0059, 0060-0063, 0157, 0158, 0160).
Regarding claim 6, CZinger discloses the system of claim 1, wherein the manufacturing process comprises a sequence of manufacturing processing steps, and the first manufacturing processing step precedes the second manufacturing processing step, and the second manufacturing processing step further precedes the third manufacturing processing step in the sequence (sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160).
Regarding claim 7, CZinger discloses the system of claim 1, further comprising one or more sensors (7600, sec 0168; sensors 10800 &10900; sec 0174) that provide sensor data to the manufacturing execution system, wherein the manufacturing wherein the manufacturing execution system determines progress of the manufacturing process from the sensor data (based on sensor data the determined progress of the manufacturing step could be sped up slowed down, reconfigured; etc; s sec 0168, 0170, 0174, 0175) . 
Regarding claim 8, CZinger discloses the system of claim 1, wherein the manufacturing execution system is further configured to: 
in response to instructing the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step (sec 0055-0057, 0059, 0060, 0062, 0063, 0160, 0161, 0162-0165),
instruct a conveyance system to reconfigure from delivering materials to be processed by the first manufacturing processing step to the first robotic cell to delivering materials to be processed by the second manufacturing processing step to the first robotic cell (CZinger teaches of a conveyance system that is programed to operate to deliver materials from one robotic cell to the other and vice versa; sec 0059-0063, 0077, 0086, 0087, 0088, 0089, 0090, 0091, 0093,    0174, 0178; sec 0178 indicates that a conveyance system is reconfigured so that materials are conveyed to and from stations; sec 0181 indicates materials are conveyed between station; therefore the prior art reads on the limitations).  
Regarding claim 9, CZinger discloses the system of claim 1, further comprising one or more end effector changing systems (“…exchanging between different robot end effectors comprising different tools required to perform the different functions….”; sec 0063; fig. 20).  
Regarding claim 10, CZinger discloses a method for performing a plurality of manufacturing processing steps (sec 0048-0050, 0055-0057, 0061-0062), the method comprising: 
selecting (choosing and exchanging between different effectors; sec 0063, 0086, 0087, 0092), by each of a plurality of robotic cells (robots in robotic work stations; figs. 1; 3-7, 10, 11, 21-27; sec 0059, 0060, 0061) that each includes a set of end effectors (sec 0063, 0065), a selected set of end effectors from the set of end effectors to perform an assigned manufacturing process step (sec 0048-0050, 0055-0057, 0061-0062; figs. 1; 3-7, 10, 11, 21-27), wherein: 
the assigned manufacturing processing step is one of the manufacturing processing steps in the manufacturing process (there are many different assigned manufacturing processing steps that are selected from a plurality of manufacturing processing steps (sec 0048-0050, 0055-0057, 0061-0062); and 
sec 0063, 0065) to form a selected set for at least one of the manufacturing processing steps (sec 0048-0050, 0055-0057, 0061-0062); 
receiving, by a manufacturing execution system in data communication (sec 0048-0050, 0055-0057, 0061-0062) with each of the robotic cells, data describing progress of the manufacturing process (monitor robotic activity, production efficiency, control; sec 0093, 0155-0157); 
based on the received data, determining that a first robotic cell performing a first manufacturing processing step is to be reconfigured to perform a second manufacturing processing step that is different from the first manufacturing processing step [the robotic stations or cells are monitored regarding manufacturing process, which process may include, Demand, production efficiency, robot activity, function, etc; based on the monitoring the robotic stations or cells are reconfigured to perform one or more steps e.g. operations consistent with disclosed embodiments (sec 0059, 0060, 0070, 0160) i.e. are reconfigured to perform a second manufacturing processing step; sec, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160; reprogram or re-optimize the manufacturing process, sec 0161]; and 
in response to the determining, instructing the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step (robots could be reprogrammed or reconfigured to perform a first manufacturing process and then perform a second manufacturing step; sec 0055-0057, 0059, 0062, 0063, 0092, 0160, 0161, 0162-0165).  
1500, fig. 1B, sec 0093 and 6000; figs. 6, sec 0155-0157 are combinable to provide more versatility in the operating the manufacturing process.
Regarding claim 11, CZinger discloses the method of claim 10, further comprising: determining that a third robotic cell performing a third manufacturing processing step is to be reconfigured to perform the second manufacturing processing step that is different from the third manufacturing processing step (sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160); and 
in response to the determining, instructing the third robotic cell to reconfigure from a selected third set of end effectors for performing the third manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step (sec 0055-0057, 0062, 0063, 0160, 0161, 0162-0165).  
Regarding claim 12, CZinger discloses the method of claim 10, wherein determining that a first robotic cell performing a first manufacturing processing step is to be reconfigured to perform a second manufacturing processing step that is different from the first manufacturing processing step further comprises: 
determining that the set of end effectors for the first robotic cell includes end effectors to form a selected set for the second manufacturing processing step (“…exchanging between different robot effectors comprising different tools required to perform the different functions ….”; sec 0063; fig. 20; according to CZinger end effectors for a first manufacturing step could form a selected set for the second manufacturing processing step as desired; sec 0055-0057, 0062, 0063, 0160, 0161, 0162-0165). 

determining that the second manufacturing processing step is within a work envelope of the first robotic cell (the manufacturing processing steps are within work envelopes; sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160).  
Regarding claim 14, CZinger discloses the method of claim 13, wherein determining that the second manufacturing processing step is within the work envelope of the first robotic cell further comprises: determining that instructing the first robotic cell to perform the second manufacturing processing step does not interfere with other robotic cells in the plurality of robotics cells (the manufacturing processing steps are within work envelopes such that work in one envelope is completed or stopped before it is being passed to another envelope; sec 0054-0057, 0059, 0060-0063, 0157, 0158, 0160).
Regarding claim 15, CZinger discloses the method of claim 10, wherein the manufacturing process comprises a sequence of manufacturing processing steps, and the first manufacturing processing step precedes the second manufacturing processing step, and the second manufacturing processing step further precedes the third manufacturing processing step in the sequence (sec 0006, 0055-0057, 0059, 0060-0063, 0157, 0158, 0160).
Regarding claim 16, CZinger discloses the method of claim 10, further comprising: providing, by one or more sensors (7600, sec 0168; sensors 10800 &10900; sec 0174), sensor data to the manufacturing execution system, wherein the manufacturing execution system determines progress of the manufacturing process from the sensor data (based on sensor data the determined progress of the manufacturing step could be sped up slowed down, reconfigured; etc; sec 0168, 0170, 0174, 0175).  
Regarding claim 17, CZinger discloses the method of claim 10, further comprising: 
in response to instructing the first robotic cell to reconfigure from a selected first set of end effectors for performing the first manufacturing processing step to a selected second set of end effectors for performing the second manufacturing processing step (sec 0055-0057, 0059, 0060, 0062, 0063, 0160, 0161, 0162-0165), 
instructing a conveyance system to reconfigure from delivering materials to be processed by the first manufacturing processing step to the first robotic cell to delivering materials to be processed by the second manufacturing processing step to the first robotic cell (CZinger teaches of a conveyance system that is programed to operate to deliver materials from one robotic cell to the other and vice versa; sec 0059-0063, 0077, 0086, 0087, 0088, 0089, 0090, 0091, 0093,    0174, 0178; sec 0178 indicates that a conveyance system is reconfigured so that materials are conveyed to and from stations; sec 0181 indicates materials are conveyed between station; therefore the prior art reads on the limitations).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mott Adam can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664